Hon.
~;---_ Henrv
       -~~-_-”  Wade                             Opinion   No. C-226
Criminal      District    Attorney
Records Building                                 Re:   Construction      of Article
Dallas,     Texas      75202                           8021 of Vernon's      Civil
                                                       Statutes    relative   to the
Attention:                                             depository     for funds of
Hon. Ted 2. Robertson                                  the City and County of
Assistant  District  Attorney                          Dallas    Levee Improvement
                                                       District.
 Dear Sir:

              Your request    for our opinion        concerning      the construc-
  tion of Article     8021 of Vernon's      Civil    Statutes     has been received
 by this office.       This request     indicates     that the City and County
,of Dallas    Levee Improvement District          has designated        the Republic
  National   Bank of Dallas     as its principal        depository,      but that the
 bank is not a County depository           and has not made a bond payable
  to the district     as required     by Article     8021.     On June 30, 1963,
  the bank did, however,      advise that certain          securities     were on file
  in its trust department       as collateral      for the amount on deposit.
  No depository    contract   exists,     and the auditor       of Dallas    County
  now questions    this arrangement.

               The exact    questions     propounded       to us in your    letter     are
 as follows:

              "1 . Does the City and County of Dallas Levee__
       Improvement District      have a legal   right to keep all
       or part of its funds in a bank, not a county deposi-
       tory,   that has not given 'bond to the district         with
       a corporate    surety company as surety,      which is au-
       thorized    to do business    in the State of Texas,     in an
       amount equal to the funds so deposited,         conditioned
       upon the safe keeping      of said funds and paying of the
       same? f (Art.    8021, V.R.C.S~.)

              "2.   If the answer to question     No. 1 is in the
       affirmative,     is the pledge of collateral    by the bank
       on file    in its own trust department binding     to pro-
       tect the district's     deposited moneys:

               "a.   without a written    contract,          or
               "b.   with a written   contract?"

                                        -1098-
Hon. Henry Wade,       page 2     (C-226)



             Article    8021    states     as follows:

             “The board of supervisors        shall     select   a &-
      positorv    or deDoSitorieS     for funds of the district
       and the county treasurer       shall deposit        such funds
      of the districts      in such depository        or depositories
       as the supervisors     may direct
      denository    shall   receive   any
      thev shall    Rive bondst;ut;;      dis~tr,‘~ti~ith      a corDor-
      ate surety c muany a           r Y.W                 authorized
       to do businezs     in the State of Texas. in an amount
       eaual to the funds so deaosited.           conditioned      uwon
      the safe keeping      of said funds and navinz of the
      B.”        (Emphasis added)

              The statute        in question    applies  to all Levee Improvement
Districts     throughout       this state.     The board of supervisors       may de-
posit    the district’s        funds in any depository       they choose,    there
being no requirement           that the depository      also be the county deposi-
          However      it is necessary       that the depository     execute    a bond
:;:;‘a    corporate      surety company in accordance         with Article 8021.
It is immaterial         that the banking institution         may satisfy    the dis-
trict    of its ability        to safely    keep the funds.       The requirement
of the Legislature          is that the depository       execute   a bond, and we
so advise you that the depository               should be in compliance      with the
terms of Article         8021.     Even if a written     contract   existed,    it
could not override         the provisions       of the statute.     Your first     ques-
tion is therefore         answered in the negative.

             The decision       reached      makes it     unnecessary    to   answer   your
second    question.

                                     SUMMARY

             The board of supervisors        of a Levee Improvement
      District   may deposit    the district’s     funds in any de-
      pository   they choose,    but it is necessary     that such
      depository    give bond to the district       with a corporate
      surety company as surety,        in an amount equal to the
      funds deposited,    pursuant to the provisions       of Article
      8021 of Vernon’s    Civil    Statutes.

                                          Yours  very truly,
                                          WAGGONER   CARR
                                          Attorney   General      of Texas

                                          By&k-?d           &   6chiii
                                                   Fred D. Ward
FDW: wb                                            Assistant
                                         - 1099-
,,   .




         Hon. Henry Wade, page 3     (C-226)



         APPROVED:

         OPINION COMMITTEE3

         W. V. Geppert,   Chairman
         Al10 B. Crow
         Wayne Rodgers
         34. 0. Shultz
         Gordon Cass

         APPROVEDFOR THE ATTORNEYGENERRL

         By:   Howard W. Mays




                                          -llOO-